Citation Nr: 0631394	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  04-24 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to July 1969 
with subsequent service in the Army Reserves.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision rendered by the 
St. Paul, Minnesota, Regional Office (RO) of the Department 
of Veterans Affairs (VA)

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to the veteran's claims.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

With respect to VA's duty to assist, the record reflects that 
the veteran had a period of active duty from July 1966 to 
July 1969 along with subsequent service in the Army Reserves.  
The September 2003 rating action that is the subject of this 
appeal indicates that service medical records covering the 
period from July 7, 1966 to July 3, 1969, were considered.  
However, while medical records during the veteran's reserve 
service are of record, service medical records covering his 
period of active service are not currently associated with 
the claims folder. 

The duty to assist provides that VA will make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency.  38 C.F.R. § 3.159(c).  If VA 
is unable to obtain such records, VA must provide the 
claimant with oral or written notice of that fact.  The 
notice must contain various information, including an 
explanation of the efforts VA made to obtain the records and 
a description of any further action VA will take regarding 
the claim.  38 C.F.R. § 3.159(e).  As it appears that there 
may be available service medical records that are not 
presently associated with the claims folder, remand is 
required.  See 38 C.F.R. § 3.159(c)(2) (2006).

Based on the discussion above, this case is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for the following development:

1.  The RO should make another attempt to 
secure the veteran's service medical 
records for his period of active duty 
from July 1966 to July 1969 through 
official channels.  

2.  The RO should also undertake 
appropriate development to obtain any 
other pertinent evidence identified but 
not provided by the veteran.  If the RO 
is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to submit 
the outstanding evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran need take no action until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


